                                                                                       00111
                                                                                                                       D   Check if this is a modified
Fill in this information to identify your case:                                                                            plan, and list below the
                                                                                                                           sections of the plan that have
                                                                                                                           been changed.
Debtor 1              Constance C. Lane
                   First Name                  Middle Name              Last Name
                                                                                                                       D      Pre-confirmation modification

                                                                                                                       D      Post-confirmation modification
Debtor 2
(Spouse, if filing) Fil$\ Name                 Middle Name              Last Name



United States Bankruptcy Court for the: District of South Carolina



Case number            19-00111-dd



 District of South Carolina
 Chapter 13 Plan                                                                                                                                           12/17


H§fH Notices
 To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                         indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                         Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirmable.

                         In the following notice to creditors, you must check each box that applies.

 To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                         You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                         have an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the
                         relief requested in this document.
                         If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                         confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                         Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                         Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                         claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.
                         The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                         includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision will
                         be ineffective if set out later in the plan.


    1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                 oIncluded        0 Not included
              payment or no payment at all to the secured creditor

    1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                  o Included       0 Not included
              Section 3.4

    1.3       Nonstandard provisions, set out in Part 8                                                                       Ii'.! Included   D Not included

    1.4       Conduit Mortgage Payments: ongoing mortgage payments made by the trustee through plan, set                      Ii'.! Included   o Not included
              out in Section 3.1(c) and in Part 8
                                                                                                       Case Number _ _ _ _ _ _ _ _ __




f §fj       Plan Payments and Length of ~Ian



2.1   The debtor submits to the supervision and control of the trustee all or such portion of Mure earnings or other future income as is necessary for the
      execution of the plan.

      Unless all all~wed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
      follows:


      $935.00.                               per month    for         60            months
      [and$ _ _ __            per month      for           months.]
      Insert additional lines if needed.


The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to the
plan. The stipulation is effective upon filing with the Court.
Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


2.2 Regular payments to the trustee will be made from future income in the following manner:
      Check all that apply.
      0    The debtor will make payments pursuant to a payroll deduction order.
      D    The debtor will make payments directly to the trustee.
      D    Other (specify method of payment):_ _ _ _ _ _ _ _ _ __


2.3 Income tax refunds.
      Check one.
      0    The debtor will retain any income tax refunds received during the plan term.
      D    The debtor will treat incomejax refunds as follows:




2.4 Additional payments.
      Check one.
      0    None. If "None" is checked, the rest of§ 2.4 need not be completed or reproduced.
      D   The debtor will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
 amount, and date of each anticipated payment.




f §fl        Treatment of Secured Claims


 To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official
 Rules and Forms, must be filed with. the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan.
 However, if a claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely
 amended, shall be treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from
 the protection of the automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13
 trustee on account of any secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed
 from the protection of the automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not
 apply if the sole reason for its application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a
 creditor, but pursuant to these provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by
 these provisions and who has filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable

 District of South Carolina                                                                                                                         Page 2
 Effective December 1, 2017                                Chapter 13 Plan
                                                                                                         Case Number-,-----------
time after the removal of the property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may
continue sending standard payment and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a
violation of the automatic stay.

3.1 Maintenance of payments and cure or waiver of default, if any.
     Check all that apply. Only relevant sections need to be reproduced.
     o    None. If "None" is checked, the rest of§ 3. 1 need not be completed or reproduced.

     D 3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed below, with any
changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the
debtor.

      Name of Creditor                       Collateral



     Insert additional claims as needed.



     D 3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below, with
any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage payments will be disbursed
by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor's allowed claim or as otherwise
ordered by the Court.

      Name of Creditor                       Collateral                    Estimated amount Interest rate on          Monthly plan payment on
                                                                           of arrearage     arrearage                 arrearage
                                                                                            (if applicable)
                                                                           $_ _ _ _ __ ____%                          $._ _ _ _ __
                                                                           Includes amounts
                                                                           accrued
                                                                           through the
                                                                            [MonthNear] payment]                         (or more)


      Insert additional claims as needed.

     0 3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict between this
document and the Operating Order, the terms of the Operating Order control.



      D     3.1(d) The debtor proposes to engage in loss mitigation efforts with                                       according to the applicable guidelines or
procedures of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable .

     . Insert additional claims as needed.

      1!3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section
      1.3 of this plan is checked and a treatment is provided in Section 8.1.


 3.2 Request for valuation of security and modification of undersecured claims. Check one.

      0   None. If "None" is checked, the rest of§ 3.2 need not be completed or reproduced.
           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

        D The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental secured claim
 listed below, the debtor states that the value of the secured claim should be as set out in the column headed Estimated amount of secured claim.
 For secured claims of governmental units, unless otherwise ordered by the Court after motion or claims objection filed after the governmental unit
 files its proof of claim or after the time for filing one has expired, the value of a secured claim listed in a proof of claim filed in accordance with the
 Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with
 interest at the rate stated below.

            The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5.1 of
 this plan. If the estimated amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its
 entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the Court, the amount of the creditor's total claim listed on
 the proof of claim controls over any contrary amounts listed in this paragraph.

 District of South Carolina                                                                                                                             Page 3
 Effective December 1, 2017                                 Chapter 13 Plan
                                                                                                        Case Number _ _ _~------




          Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by section
1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a reasonable time.

Name of              Estimated           Collateral            Value of            Amount of           Estimated           Interest rate        Estimated
creditor             amount of                                 collateral          claims senior       amount of                                monthly
                     creditor's total                                              to creditor's       secured claim                            payment to
                     claim                                                         claim                                                        creditor
                                                                                                                                                (disbursed by
                                                                                                                                                the trustee)

                     $_ _ __                                   $_ _ __             $_ _ __             $_ _ __             _ _%                 $_ _ __
                                                                                                                                                (or more)


Insert additional claims as needed.


3.3 Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.
     Check one.
     0     None. If "None" is checked, the rest of§ 3.3 need not be completed or reproduced.

     [J    The claims listed below are being paid in full without valuation or lien avoidance.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by
the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11 U.S.C. § 1325(a)(5)(B)(i). Secured creditors
paid the full secured claim provided for by this plan shall satisfy any liens within a reasonable time.


Name of creditor                Collateral                      Estimated amount of              Interest rate                   Estimated monthly
                                                                claim                                                            payment to creditor
                                                                $._ _ _ _ _ __                   _ _ _ _ _%                      $_ _ _ _ _ __
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by
                                                                                                                                 Cl Trustee
                                                                                                                                 Cl Debtor
Insert additional claims as needed.


3.4 Lien avoidance.
     Check one.
     0 None. If "None" is checked, the rest of§ 3. 4 need not be completed or reproduced.
     The remainder of this paragraph will be effective only if the applicable box In Part 1 of this plan is checked.

      [J The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5.1 to the extent allowed. The amount,
if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
Bankruptcy Rule.4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

           Choose the appropriate form for lien avoidance.


Name of creditor and               Estimated           Total of all             Applicable            Value of             Amount of           Amount of lien
description of property            amount of lien      senior/unavoidable       Exemption and         debtor's             lien not            avoided
securing lien                                          liens                    Code Section          interest in          avoided (to be
                                                                                                      property             paid in 3.2
                                                                                                                           above)


District of South Carolina                                                                                                                            Page4
Effective December 1, 2017                                 Chapter 13 Plan
Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                       Case N u m b e r - - - - - - - - - - -
                                    $_ _ _ __            $_ _ _ __                                  $_ _ _ __            $_ _ _ __          $_ _ _ __




             Use this form for avoidance of liens on co-owned property only.


Name of creditor        Total equity (value     Debtor's equity     Applicable         Non-exempt         Estimated       Amount of        Amount of
and description         of debtor's             (Total equity       Exemption          equity             lien            lien not         lien avoided
of property             property less .         multiplied by       and Code           (Debtor's                          avoided (to
securing lien           senior/unavoidable      debtor's            Section            equity less                        be paid in
                        liens)                  proportional                           exemption)                         3.2 above)
                                                interest in
                                                property)


                        $._ _ _ __              $_ _ __                                $_ _ _ __          $_ _ __         $_ _ __          $_ _ __


Insert additional claims as needed.



3.5 Surrender of collateral.
      Check one.
      0     None. If "None" is checked, the rest of§ 3. 6 need not be completed or reproduced.

      0The debtor elects to surrender the collateral that secures the 61aim of the creditor listed below. The debtor requests that upon confirmation of
this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under§ 1301 be terminated in all respects. A copy of
this plan must be served on all co-debtors. Any creditor who has filed a timely proof of claim may file an amended proof of claim itemizing the deficiency
resulting from the disposition of the collateral within a reasonable time after the surrender of the property. Any such amended claim, If allowed, will be
treated in Part 5.1 below.

          Name of creditor                  Collateral
          Donald Riggleman                  410 N. Magnolia St. Sumter SC 29150

      '
      Insert additional claims as needed.


fill          Treatment of Fees and Priority Claims

4.1   General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular payments
on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the Court.
Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.
4.2   Trustee's fees
Trustee's fees are governed by statute and may change during the course of the case.

4.3 Attorney's fees
             a.   The debtor and the debtor's attorney have agreed to an attorney's fee for the services identified in the Rule 2016(b) disclosure
                  statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                  disbursed by the trustee as follows: Following confirmation of the plan and unless the· Court orders otherwise, the trustee shall
                  disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the balance of
                  the attorney's compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining each month after
                  payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In instances where an
                  attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be entered by the Court,
                  without further notice, which allows for the payment of a portion of the attorney's fees in advance of payments to creditors.
             b.   If, as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                  applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance. shall be held in
                  trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has received
                  $___ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at$             or less.



District of South Carolina                                                                                                                         Page 5
Effective December 1, 2017                                 Chapter 13 Plan
Debtor ____________________
                                                                                                        Case N u m b e r - - - - - - - - - - -
4.4 Priority claims other than attorney's fees and those treated in § 4.5.
  , Checkone.
      0  The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed priority claim
without further amendment of the plan.



      lJ Domestic Support Claims. 11 U.S.C. § 507(a)(1 ):
            a.     Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO recipient), at the
                   rate of$             or more per month,until the balance, without interest, is paid in full. Add additional creditors as needed.
            b.     The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis directly to the
                   creditor.
            c.     Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations from property
                   that is not property of the estate or with respect to the withholding of income that is property of the estate or property of the debtor for
                   payment of a domestic support obligation under a judicial or administrative order or a statute.

      lJ Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are available,
the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
      Check one.
      0   None. If "None" is checked, the rest of§ 4.5 need not be completed or reproduced.
                                                                                    '
     lJ The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit
and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in§ 2.1 be for a term of
60 months; see 11 U.S.C. § 1322(a)(4).


      Name of creditor                                                                  Amount of claim to be paid

                                                                                                 Disbursed by
                                                                                                 Cl Trustee
                                                                                                 Cl Debtor

Insert additional claims as needed.


                 Treatment of Nonpriorlty Unsecured Claims



5.1   Nonpriority unsecured claims not separately classified. Check one.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
      available after payment of all other allowed claims.

      lJ The debtor estimates payments of less than 100% of claims.
      D The debtor proposes payment of 100% of claims.
      0   The debtor proposes payment of 100% of claims plus interest at the rate of 6.0%.



5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims·. Check one.

      0 None. If "None" is checked, the rest of§ 5. 2 need not be completed or reproduced.
      D The debtor will maintain the contractual installment payments and cure, through the trustee, any prepetition default in payments on
the unsecured claims listed below.

      Name of creditor                      Current installment payment                 Estimated amount of arrearage           Monthly payment
                                            (paid by the debtor)                        through month of filing or              on arrearage to be
                                                                                        conversion                              disbursed by the
                                                                                                                                trustee
                                                                                                                               $_ _ _ _ _ __

                                                                                                                                (or more)

District of South Carolina                                                                                                                           Page 6
Effective December 1, 2017                                  Chapter 13 Plan
                                                                                                           Case Number ___________
Debtor--------------~----
       lnsert additional claims as needed.




5.3 Other separately classified nonpriority unsecured claims. Check one.

       0   None. If "None" is checked, the rest of§ 5. 3 need not be completed or reproduced.



       Cl The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:

 Name of creditor                        Total amount to be paid on                   Interest rate
                                         the claim                                    (if applicable)

                                         $ _ _ _ _ _ __                               _ _ _%




 Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor. --------~--------


 Provide a brief statement of the basis for separate classification and treatment. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 Insert additional claims as needed.

       CJ Other. An unsecured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section 1.3 of this
       plan is checked and a treatment is provided in Section 8.1.



              Executory Contracts and Unexpired Leases




 6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
       contracts and unexpired leases are rejected. Check one.

       0 None. If "None" is checked, the rest of§ 6. 1 need not be completed or reproduced.
       Cl Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any contrary court order
 or rule. Prepetition arrearage payments will be disbursed by the trust!)e unless otherwise ordered.


 Name of creditor                   Description of leased               Current installment             Estimated amount of      Estimated monthly payment
                                    property or executory               payment                         arrearage through        on arrearage to be
                                    contract                                                            month of filing or       disbursed by the trustee
                                                                                                        conversion
                                                                        $_ _ _ __                       $_ _ _ __                $_ _ _ _ _ _ __


                                                                                                                                 (or more)
 Insert additional claims   as needed.
f 111 Vesting of Property of the Estate

 7 .1 Property of the estate will vest in the debtor as stated below:
        Check the applicable box:
       0      Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall remain
 District of South Carolina                                                                                                                            Page 7
 Effective December 1, 2017                                 Chapter 13 Plan
                                                                                                     Case Number _ _ _ _ _ _ _ _ __
         with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate. The debtor is
         responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the plan is intended to
         waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by the debtor.
    Q     Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective only if
         the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.




H§f:I      Nonstandard Plan Provisions


8.1 Check "None" or List Nonstandard Plan Provisions
     Q None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 301 S(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box "Included" in § 1.3.

The debtor will pay regular mortgage payments through the chapter 13 trustee.




 District of South Carolina                                                                                                                       Page 8
 Effective December 1, 2017                              Chapter 13 Plan
                                                                                                                Case Number _ _ _ _ _ _ _ _ _ __

      8.1 (a) Mortgage payments to be disbursed by the Trustee ("Conduif'):

      Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

~ame. of Creditor              Description of C:ollateral ,                                                     Estimated. amount
                                                                                                                Q1 PRE~PETi1"1c)N . . ·
N~tls Farg~ Home              ···(~ote.ifprlQcipal re!$id~n~e;···.                                     .·. ·.   ARREIU~AGE**        ..
~ortgage     ·· ··            · include county ~x map. ·                                                        (inclodiilg tile
                              . number and complete
                              · sfreet address) ·
                                                                                                                month of filing    or,
                                                                                                                c:onver~~on)* ·




                                                                      $                $                        $                         $
                                                                      Escrow for       Or more                                            Or more

                                                                      taxes:

                                                                      !i'.'JYes

                                                                      ONo



                                                                      Escrow for

                                                                      insurance:

                                                                      !i'.'JYes

                                                                      ONo




                                                                      $                $                        $                         $
                                                                      Escrow for       Or more                                            Or more

                                                                      taxes:

                                                                      OYes

                                                                      ONo



                                                                      Escrow for

                                                                      insurance:

                                                                      D Yes

                                                                      ONo




       * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c) control over any contrary
       amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly payment amount.


       District of South Carolina                                                                                                                    Page9
       Effective December 1, 2017                                    Chapter 13 Plan
                                                                                                        Case N u m b e r - - - - - - - - - - -
    ** The Gap will be calculated from the payment amounts reflected in the Official Form 41 OA Mortgage Proof of Claim Attachment and any Notice of
    Payment Change that might be filed to amend the monthly payment amount, but should not be included in the prepetition arrears amount.




    All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses, and Charges under
    F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are available. See the Operating Order of the Judge
    assigned to this case.                                           ·



    Once the trustee has filed a Notice of Final Cure under F .R.8.P. 3002.1 (f), the debtor shall be directly responsible for ongoing mortgage payments and
    any further post-petition fees and charges.




f   §11        Slgnature(s)




    9.1 Signatures of the debtor and the debtor's attorney

        The debtor and the attorney for the debtor, if any, must sign below.
      X /s/Eliiah Benton as Guardian ad litem for debtor, Constance C. Lane
         Signature of Debtor 1

      Executed on   01/24/2019               Executed o n - - - - - -

                 MM/DD/YYYY                               MMIDDIYYYY




      X    /s/J. Carolyn Stringer           1005                   Date
          Signature of Attorney for the debtor   DCID #                     MM/DD/YYYY



    By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
    Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




                                                                  CERTIFICATE OF SERVICE



            J. Carolyn Stringer, attorney for the Debtor, certifies that she served the chapter 13 plan on the following
    persons/entities by electronic service or by U.S. Postal service with sufficient postage attached, on January 25, 2019.



    Pamela Simmons-Beasley, chapter 13 trustee, electronic service



    Office of the United States Trustee



    All creditors listed below:


    District of South Carolina                                                                                                                      Page 10
    Effective December 1, 2017                               Chapter 13 Plan
Debtor~~~~~~~~~~~~~~~~~~~
City of Sumter         MCDSNB

PO Box 1449                            PO Box8218

Sumter SC 29150                        Mason OH 45040



Credit First                           Midland Funding

6275 Eastland Rd.                      2365 Northside Drive

Brookpart OH 44142                     San Diego CA 92108



Credit One bank                        eeDeeMD

PObox9872                              412 S Dargan St.

Las Vegas NY 89193                     Florence SC 29501



Donald riggleman                       Receivables Mgmt Corp

1442 Mountain Valley Road              1601 Shop Rd.

Broadway VA 22815                      Columbia SC 29201



EDC/Mid-America Apartments             Republic Financing

6584 Poplar Ave Ste 300         554SPikeW

Memphis TN 38138                       Sumter SC 29150



First Financial Asset                  SC Dept of Revenue

3091 Governors lake Drive               PO Box 12265

Norcross GA 30071                       Columbia SC 29150



Ford Motor Credit Company               Sumter County Tax Collector

PO Box 5420000                          3 E. Canal Street

Omaha NE 68154                          Sumter SC 29150



lnernal Revenue Service                 SynCB/Lowes

1835 Assembly St.                       PO Box 956005

Insolvency Unit                         Orlando FL 32896

Columbia SC 29201

District of South Carolina                                            Page 11
Effective December 1, 2017   Chapter 13 Plan
                                                                      Case Number _ _ _ _ _ _ _ _ __


IRS                                         Syncb/Walmart

PO Box7346                                  PO Box 965024

Philadelphia PA 19101                       Orlando FL 32896



TNBTarget                                   Verizon Wireless

PO box673                                    National Recovery Operations

Minneapolis MN 55440                         inneapolis MN 55426




Wells Fargo Financial Bank                   Wells Fargo Home Mortgsage

800 Walnut Street documentation              o Box10347
Dept MAC F4040-04C                           Des Moines IA 50306-0347

Des Moines IA 50309



                                             /s/J. Carolyn Stringer

                                             J. Carolyn Stringer

                                             Attorney for Debtor(s)

                                             PO Box25345

                                             Columbia SC 29224-5345

                                             (803) 786-1405><Fax: (803) 786-1406

                                             jcarolynstringer@sc.rr.com




District of South Carolina                                                                     Page 12
Effective December 1, 2017        Chapter 13 Plan
